Case 4:19-cv-00180-ALM-KPJ Document 274 Filed 10/21/20 Page 1 of 2 PageID #: 6394




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants



                                  NOTICE OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Ed

  Butowsky (“Plaintiff”) states that all of Plaintiff’s claims against Defendants Michael

  Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP are hereby DISMISSED

  WITH PREJUDICE. The BSF Defendants are aware of this Notice and together with

  Plaintiff agree that the parties shall bear their own costs, expenses, and attorneys’ fees.


  By: /s/ Ty Clevenger                               By: /s/ Paul J. Skiermont
  Ty Clevenger                                       SKIERMONT DERBY LLP
  Texas Bar No. 24034380                             Paul J. Skiermont (TX Bar No.
  P.O. Box 20753                                     24033073)
  Brooklyn, NY 11202-0753                            Steven J. Udick (TX Bar No. 24079884)
  979-985-5289 (phone)                               1601 Elm Street, Suite 4400
  979-530-9523 (fax)                                 Dallas, TX 75201
  tyclevenger@yahoo.com                              Tel: (214) 978-6600
                                                     Fax: (214) 978-6601
  Attorney for Plaintiff                             pskiermont@skiermontderby.com

                                                     Attorney for Defendants




                                               -1-
Case 4:19-cv-00180-ALM-KPJ Document 274 Filed 10/21/20 Page 2 of 2 PageID #: 6395




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 21, 2020, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
